Citation Nr: 1130190	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to service connection for hepatitis to include hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as depression.

3.  Entitlement to service connection for a lung disorder to include diagnosed as granuloma lung disease.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefits sought.

In December 2009, the Veteran presented testimony at a hearing on appeal before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the hearing transcript is in the record.

In March 2010, the Board denied the claims of entitlement to service connection for hepatitis, to include hepatitis C and an acquired psychiatric disorder, claimed as depression, and remanded the Veteran's claim for entitlement to service connection for a lung disorder to include granuloma lung disease.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court granted a Joint Motion for Partial Remand (Joint Remand) which vacated that part of the Board's decision that denied entitlement to service connection for a psychiatric disorder and for hepatitis, and remanded this appeal for further development consistent with its instructions.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.




REMAND

With regard to the Veteran's claims for entitlement to service connection for a psychiatric disorder and for hepatitis, the Court found, in its Joint Remand, that vacatur and remand were necessary because the Board failed to provide sufficient reasons and bases for its decision.  

In terms of the Veteran's claim for service connection for a psychiatric disorder, the Court concluded that the Board based its decision on the fact that the only psychiatric disorder shown in service was a personality disorder of passive aggressive personality, and that this was not appropriate for several reasons.  First, the Court pointed out that the Veteran's claim was not limited to a specific diagnosis, as he had not been shown to be competent to make such a diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Second, the Court noted that the Board is not competent to make a finding that the Veteran's in-service anxiety was attributable to the in-service personality-disorder diagnosis.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Third, the Court found that, even though the Veteran testified that his psychiatric symptoms had lingered since service, thus offering evidence of continuation of symptomatology since service, the Board had not made a credibility determination with regard to these lay statements.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for hepatitis, the Court found that this issue is inextricably intertwined with either the Veteran's psychiatric claim or to the remanded issue of entitlement to service connection for a lung disorder, as there is evidence in the record that his hepatitis may be secondary to either of these disorders, and would then be subject to service connection on a secondary basis.  

The Court noted that the Veteran has indicated that he used heroin to self medicate and treat his psychiatric symptoms while on active duty in service, thereby raising the theory that the Veteran's hepatitis may be secondary to his psychiatric disorder.  In addition, the Court noted that treatment for the Veteran's hepatitis was withheld due to his lung disorder, thereby raising the theory of service connection on a secondary basis, due to aggravation.  The Board notes that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

No compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a Veteran's own alcohol or drug abuse.  However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

In Allen, it was indicated that claimants are only entitled to secondary service connection if they can 'adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.'  It was further stated that such benefit would only result 'where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.'  Id.

Finally, the Court noted that the Board relied on a September 2002 VA examination report that did not contain an etiological opinion with regard to the Veteran's hepatitis.  The Court noted that the Veteran had been inoculated with an airgun injector while in service.  In a VA 'Fast Letter' issued in June 2004 (Fast Letter 04-13, June 29, 2004), it was noted that transmission of hepatitis C virus with air gun injections was 'biologically plausible,' notwithstanding the lack of any scientific evidence so documenting.  It noted that it was 'essential' that a report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the airgun was the source of the Veteran's hepatitis C.  The Court found that the Board erred in not seeking an opinion regarding the etiology of the Veteran's hepatitis.

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  Therefore, the Board finds that the following development is necessary in order to appropriately fulfill the duty to assist.  The Veteran should be afforded a VA psychiatric examination, to determine whether he has a currently diagnosed psychiatric disorder which is related to service.  In addition, the examiner should provide an opinion as to whether the Veteran had a psychiatric disorder while on active duty, and whether the Veteran self-medicated in service to treat this psychiatric disorder by using heroin.  Also, the Veteran should be provided with an examination to determine whether the Veteran's hepatitis C is due to service, to include as due to his in-service use of heroin or to inoculations using airgun injectors, and whether his hepatitis C has been aggravated by the fact that he has been unable to receive treatment for this disorder due to his granuloma lung disorder.
 
Finally, the Board notes that, in its March 2010 remand, the Board instructed the RO to contact the Veteran and ask him to provide information as to the dates of any treatment for his lung symptoms, to request the Veteran's personnel file, to ask the Veteran to provide additional information and evidence with regard to his claimed exposure to mustard gas and lewisite, and, if specific information was provided, to attempt to verify the claimed exposure through official channels, and to provide the Veteran with an examination, to obtain an opinion as to whether any present lung disorder, to include granuloma lung disease, is likely to be related to any injury or disease in service including the noted pneumonia.  The Board notes that the Veteran was provided with a letter in April 2010 which requested information regarding the treatment of his lung conditions and his claimed mustard gas/lewisite exposure.  The Veteran, through his representative, provided this information in an April and May 2010; however, it does not appear from the record that the RO ever attempted to confirm this exposure.  In addition, it does not appear from the record that the required examination has been provided to the Veteran.  Therefore, on remand, the RO should attempt to confirm the Veteran's claimed mustard gas/lewisite exposure, based on the information provided, and the Veteran should be provided with the required examination to determine whether any present lung disorder, to include granuloma lung disease, is likely to be related to any injury or disease in service including the noted pneumonia. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to confirm the Veteran's claimed in-service exposure to mustard gas/lewisite through official sources as reported in written correspondence received in April and May 2010.

2.  The AOJ should make arrangements for the Veteran to be afforded a respiratory examination, by an appropriate specialist, to determine whether the Veteran has a current lung disorder, including granuloma lung disease, which is a result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The respiratory examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has a lung disorder, including granuloma lung disease which is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, to include the Veteran's in-service pneumonia and exposure to mustard gas/lewisite.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  The AOJ should make arrangements for the Veteran to be afforded a psychiatric examination, by an appropriate specialist, to determine whether the Veteran has an acquired psychiatric disorder which is a result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The psychiatric examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has a psychiatric disorder, including depressive disorder, which is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, to include his in-service diagnoses of passive aggressive personality and his reports of nervous trouble on his July 1972 Report of Medical History.  The examiner should discuss whether the Veteran use heroin as a means to self medicate to deal with his psychiatric symptoms while on active duty.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

4.  The AOJ should make arrangements for the Veteran to be afforded an examination, by an appropriate specialist, to determine whether the Veteran's hepatitis C is a result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and VA Fast Letter 04-13 must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  All special studies or tests deemed necessary by the examiner are to be accomplished.

The examiner should furnish an opinion with supporting rationale, as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's hepatitis C began during active service or was etiologically related to the Veteran's period of active duty.  The examiner must include a full discussion of all modes of transmission, to include his admitted in-service use of heroin and in-service inoculations using an air jet gun, and the Veteran's July 1972 Report of Medical Examination reflecting the examiner's note that the Veteran had hepatitis C secondary to drug abuse.  

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

5.  After completion of the above, the AOJ should readjudicate the appellant's claims.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


